Case: 12-10024    Date Filed: 09/19/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 12-10024
                           ________________________

                    D.C. Docket No. 8:09-cv-00264-SDM-EAJ


ESTATE OF KYLE THOMAS BRENNAN,
by and through its Administrator, Victoria L. Britton,

                                                                  Plaintiff-Appellant,

                                      versus

CHURCH OF SCIENTOLOGY FLAG SERVICE
ORGANIZATION, INC.,
DENISE GENTILE,
a.k.a. Denise Miscavige Gentile,
GERALD GENTILE,
THOMAS BRENNAN,

                                                           Defendants-Appellees.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 19, 2012)

Before HULL, MARCUS and COX, Circuit Judges.
             Case: 12-10024     Date Filed: 09/19/2012   Page: 2 of 2

PER CURIAM:

      After full review and oral argument, we conclude that the Plaintiff-

Appellant Estate of Kyle Thomas Brennan has demonstrated no reversible error in

the district court’s order, dated December 6, 2011, granting summary judgment to

the Defendants-Appellees, Church of Scientology Flag Service Organization, Inc.,

Denise Gentile, Gerald Gentile, and Thomas Brennan.

      AFFIRMED.




                                         2